Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/28/201 have been fully considered but they are not persuasive. 
With regard to the pending claims, applicant argues that Yoon fails to teach “dividing, by using a first length as a step, at least one part of the input image in a first direction into at least two area windows whose sizes are the same, wherein the first direction is a horizontal direction of the input image or a vertical direction of the input image”.  Examiner respectfully traverses this argument.
Examiner notes that the claims recite “at least one part of the input image” and “at least two area windows whose sizes are the same”. These limitations only require that Yoon anticipate two windows of equal size in at least one part of the input image. As noted in the prior office action, Examiner believes figure 5 to show at least two windows within the larger image that are of equal size and dimensions, windows made by dividing at least one part of the larger image. While what is in figure 5 could be characterized as a “possible result” for Yoon, it is still explicitly disclosed in figure 5, and therefor anticipates the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0187083 (Yoon et al.) in view of US 2015/0381951 (Mlinar et al.) in view of US 2016/0198141 (Fettig et al.).
As to claim 9, Yoon teaches an image processing device, wherein the device comprises: 
an obtaining unit, wherein the obtaining unit comprises multiple photosensitive units (individual pixels), the multiple photosensitive units comprise multiple common photosensitive units (means for obtaining pixels that are not phased detection pixels) and multiple phase photosensitive unit pairs (means for obtaining phased detection pixels, see paragraph 70), the multiple common pairs of phased detection pixels, see paragraph 70), the first phase photosensitive unit is configured to obtain a first phase pixel (means for obtaining 1st phased detection pixel, see paragraph 70), the second phase photosensitive unit is configured to obtain a second phase pixel (means for obtaining 2nd phased detection pixel, see paragraph 70), and the multiple common pixels and the multiple phase pixel unit constitute an input image (pixels are from image, see paragraph 70); and
a determining unit, configured to divide the input image into at least two area windows, wherein each of the at least two area windows comprises at least one phase pixel pair of the multiple phase pixel pairs (image divided into sub-images or sub-regions [see paragraph 61] that include pairs of phase detection pixels next to one another, see paragraphs 70-75, 117 and 127 and figure 5); 
the determining unit is further configured to determine, according to the at least one phase pixel pair in each of the at least two area windows, a phase difference corresponding to each area window of the input image (phase difference between pairs of phase detection pixels determined for each sub-image or sub-region, see paragraphs 70-75, 117 and 127 and figure 5); and 
the determining unit is further configured to determine, according to the phase difference corresponding to each area window of the input image, a depth map corresponding to the input image (depth map determined based on phase differences in various sub-images or sub-regions, see paragraphs 70-75, 117 and 127 and figure 5); and
wherein the determining unit is configured to divide the input image into at least two area windows comprises: dividing, by using a first length as a step, at least one part of the input image in a first direction into at least two area windows whose sizes are the same, wherein the first direction is a horizontal direction of the input image or a vertical direction of the input image (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image).

What is lacking from Yoon is the first phase photosensitive unit is a common photosensitive unit that is blocked on the left side, the second phase photosensitive unit is a common photosensitive unit that is blocked on the right side.
In analogous art, Mlinar teaches using phase pixel pairs for determining phase differences.  The phase pixel pair each have on pixel that is blocked on the left side, and one that is blocked on the right (see Mlinar, paragraph 42 and figure 4c).
It would have been obvious to one of ordinary skill to apply this teaching into Yoon so as to provide for horizontal phase detection.
What is further lacking from Yoon is the at least one phase pixel pair being at least two adjacent phase pixel pairs.
In analogous art, Fettig teaches determining phase difference within an image by using adjacent pixel pairs such that an average of the phase information may be used in place of just the single phase difference from a single pair (see Fettig, paragraphs 32 and 33).  In combination with Yoon, this would render at least two adjacent phase pixel pairs existing in each of the sub-regions for which phase information is acquired.
It would have been obvious to apply this teaching of Fettig into Yoon so as to increase the accuracy of the phase information (see Fettig, paragraph 33).
As to claim 17, Yoon teaches an image processing device, wherein the device comprises: 
an image sensor, wherein the image sensor comprises multiple photosensitive units (individual pixels), the multiple photosensitive units comprise multiple common photosensitive units (means for obtaining pixels that are not phased detection pixels) and multiple phase photosensitive unit pairs (means for obtaining phased detection pixels, see paragraph 70), the multiple common photosensitive units are configured to obtain multiple common pixels, the multiple phase photosensitive unit pairs are configured to obtain multiple phase pixel pairs, each of the multiple phase photosensitive unit pair comprises a first phase photosensitive unit and a second phase photosensitive unit (pairs of phased detection pixels, see paragraph 70), the first phase photosensitive unit is configured to obtain a first phase pixel (means for obtaining 1st phased detection pixel, see paragraph 70), the second phase photosensitive unit is configured to obtain a second phase pixel (means for obtaining 2nd phased detection pixel, see paragraph 70),), and the multiple common pixels and the multiple phase pixel unit constitute an input image (pixels are from image, see paragraph 70); and
a processor, configured to divide the input image into at least two area windows, wherein each of the at least two area windows comprises at least one phase pixel pair of the multiple phase pixel pairs (image divided into sub-images or sub-regions [see paragraph 61] that include pairs of phase detection pixels next to one another, see paragraphs 70-75, 117 and 127 and figure 5); 
the processor is further configured to determine, according to the at least one phase pixel pair in each of the at least two area windows, a phase difference corresponding to each area window (phase difference between pairs of phase detection pixels determined for each sub-image or sub-region, see paragraphs 70-75, 117 and 127 and figure 5); and 
the processor is further configured to determine, according to the phase difference corresponding to each area window, a depth map corresponding to the input image (depth map determined based on phase differences in various sub-regions, see paragraphs 70-75, 117 and 127 and figure 5); and
wherein the processor is configured to divide the input image into at least two area windows comprises: dividing, by using a first length as a step, at least one part of the input image in a first direction into at least two area windows whose sizes are the same, wherein the first direction is a horizontal direction of the input image or a vertical direction of the input image (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image).

What is lacking from Yoon is the first phase photosensitive unit is a common photosensitive unit that is blocked on the left side, the second phase photosensitive unit is a common photosensitive unit that is blocked on the right side.
In analogous art, Mlinar teaches using phase pixel pairs for determining phase differences.  The phase pixel pair each have on pixel that is blocked on the left side, and one that is blocked on the right (see Mlinar, paragraph 42 and figure 4c).
It would have been obvious to one of ordinary skill to apply this teaching into Yoon so as to provide for horizontal phase detection.
What is further lacking from Yoon is the at least one phase pixel pair being at least two adjacent phase pixel pairs 
In analogous art, Fettig teaches determining phase difference within an image by using adjacent pixel pairs such that an average of the phase information may be used in place of just the single phase difference from a single pair (see Fettig, paragraphs 32 and 33).  In combination with Yoon, this would render at least two adjacent phase pixel pairs existing in each of the sub-regions for which phase information is acquired.
It would have been obvious to apply this teaching of Fettig into Yoon so as to increase the accuracy of the phase information (see Fettig, paragraph 33).
As to claim 1, the devices cited in the rejections of claims 9 and 17 each performs all of the steps recited in the method of claim 1.
As to claims 3, 11 and 19, Yoon further teaches wherein the first length is greater than or equal to a distance between two adjacent phase pixel pairs in the first direction (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image.  Those dimensions include sides that is longer than distance between phase detection pixel pairs).
As to claims 4, 12 and 20, Yoon further teaches wherein the first length is less than a length of each area window in the first direction (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image).
As to claims 5 and 21, Yoon further teaches wherein the dividing the input image into at least two area windows further comprises: dividing, by using a second length as a step, at least one part of the input image in a second direction into at least two area windows whose sizes are the same, wherein the second direction is perpendicular to the first direction (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image).
As to claims 6 and 22, Yoon further teaches wherein the second length is greater than or equal to a distance between two adjacent phase pixel pairs in the second direction (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image.  Those dimensions include sides that is longer than distance between phase detection pixel pairs).
As to claims 7 and 23, Yoon further teaches wherein the second length is less than a length of each area window in the second direction (see figure 5, some of the sub-images and sub-regions have the same size and dimensions to one another, with regard to perpendicular horizontal and vertical planes of the larger image).
As to claims 8 and 24, Yoon further teaches wherein the determining, according to the at least two phase pixel pairs in each of the at least two area windows, a phase difference corresponding to each area window comprises: determining, according to the at least two phase pixel pairs in each of the at least two area windows, a cross correlation between a first phase pixel and a second phase pixel in each area window; and determining, according to the cross correlation between a first phase pixel and a second phase pixel in each area window, the phase difference corresponding to each area window (phase difference between pairs of phase detection pixels [~cross correlation between first and second phase pixel] determined for each sub-image or sub-region, see paragraphs 70-75, 117 and 127 and figure 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641